ITEMID: 001-95281
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF MARINICA TITIAN POPOVICI v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Elisabet Fura;Josep Casadevall;Luis López Guerra
TEXT: 4. The applicant was born in 1954 and lives in Nădrag.
5. In 1993 the public prosecutor initiated a criminal action against the applicant for homicide and grievous bodily harm. On 14 September 1993 he was placed in pre-trial detention, where he remained until 25 October 1994. On 7 May 1997 the Timiş County Court (“the County Court”) acquitted the applicant, finding that he had not committed the crimes concerned. That judgment became final on 30 November 1999.
6. On 2 November 2000 the applicant lodged an action for pecuniary and non-pecuniary compensation for illegal detention.
7. On 16 February 2001 the County Court dismissed the request because the applicant had not paid a deposit of 5 % of the amount claimed, as provided for by Government Emergency Ordinance no. 53/2000.
8. On 26 April 2001 the Timişoara Court of Appeal (“the Court of Appeal”) allowed an appeal by the applicant, quashed the previous judgment and sent the case back for a fresh examination. The court held that the above-mentioned ordinance applied only to violations of non-pecuniary rights committed through the press.
9. On 30 November 2001 the Supreme Court of Justice dismissed an appeal by the authorities and upheld that ruling.
10. After the retrial, on 8 March 2002 the County Court made awards in respect of pecuniary and non-pecuniary damage.
11. On 15 May 2002 the Court of Appeal allowed an appeal by the applicant and awarded the whole amount claimed by him for pecuniary and non-pecuniary damage.
12. On 31 January 2003 the Supreme Court of Justice upheld an appeal on points of law by the authorities, quashed the two previous judgments and sent the case back for fresh consideration. It reiterated that a claimant needs to provide proof of damage, but that judges are also obliged to avoid investigative errors, if necessary by ordering certain evidence to be produced even if the parties refuse. The lower courts had estimated the damage without taking into account that damage must be demonstrable and uncompensated and without giving reasons.
13. On 25 June 2003 the case was registered with the County Court. The court questioned the applicant, heard a witness, requested information from different institutions, and ordered two expert reports.
14. After the fresh examination, on 6 April 2004 the County Court awarded the applicant 54,476,856 old Romanian lei (ROL) in respect of pecuniary damage and ROL 300,000,000 for non-pecuniary damage. It also awarded costs and expenses.
15. On 16 July 2004 the Court of Appeal allowed an appeal by the applicant and increased the amount in respect of non-pecuniary damage.
16. The parties appealed on points of law. On 25 August 2004 the High Court of Cassation and Justice received the case file from the Court of Appeal and fixed the first hearing for 9 February 2006.
17. On 17 February 2006 the High Court, in a final decision, upheld the appeal by the applicant and awarded him the full amount of ROL 900,000,000 claimed in respect of non-pecuniary damage, as well as ROL 53,120,000 for costs and expenses.
On 19 May 2006 it sent the case file back to the Court of Appeal.
18. On 30 June 2006 that judgment was endorsed with a writ of execution. On 3 August 2006 the applicant requested the Ministry of Public Finance to pay the above-mentioned amounts. After securing the official authorisations, the Ministry paid the debt on 14 November 2006.
VIOLATED_ARTICLES: 6
